Per Curiam.
This was an action for negligently and carelessly killing cattle of appellee, for which he had judgment. The evidence is in the record.
There was no proof of negligence; nor was there any allegation or proof as to whether the road was fenced (1).
The judgment is reversed with costs. Cause remanded, &c.

 The point was made in the argument of this case, on the part of the appellants, that the cause was decided over an issue of law undisposed of; and Beard v. Adams, 8 Blackf. 469; Barret v. Thompson, 5 Ind. R. 457; and Gray v. Cooper, id. 506, were cited.